[ftrlogo.jpg]


 
Exhibit 10.21
 
December 18, 2012
 
Mr. John M. Jureller
150 Brite Avenue
Scarsdale, NY  10583


 
Dear John,
 
On behalf of the senior leadership team, it is my pleasure to confirm our offer
of employment for the position of Executive Vice President & Chief Financial
Officer (you will join as Chief Financial Officer “Elect” until February 26,
2013 when Don Shassian steps down as Chief Financial Officer for Frontier
Communications).  The work location for this position will be Stamford, CT and
you will be reporting to Maggie Wilderotter, Chairman and Chief Executive
Officer.  Your start date will be Monday, January 7, 2013.
 
Your executive compensation program includes four principle components:
 
1)  
Annual base salary of $500,000 (less applicable taxes) paid on a semi-monthly
basis.

 
 
2)  
Cash bonus under the Frontier Bonus Plan (“FBP”) with an annual target incentive
of 100% of your annual base salary of $500,000, which will be paid out based on
company and personal performance.

 
 
3)  
Restricted stock awards, which are generally granted in the first quarter of
each year.  Restricted shares vest in four equal annual installments (25% per
year), commencing one year from the date of grant, with one-quarter of the
restricted shares vesting and becoming unrestricted upon each annual anniversary
date.  The annual target for your position is currently $1,312,500.  You will
receive dividends, to the extent dividends are declared by the Board of
Directors, on all shares, whether vested or unvested.  The company’s current
annual dividend policy (which is subject to change at the discretion of the
Board of Directors) is $0.40 per share, declared quarterly in an amount of $0.10
per share per quarter.

 
 
4)  
Performance Shares under the Frontier Long Term Incentive Plan (LTIP), with an
annual performance share target valued at one-third of your annual target for
restricted stock awards or $437,500.  The LTIP target is an annual grant that
will be paid out based on company performance over a three year period
(initially, 2013-2015).  The performance metrics (which are subject to change
for future grants) are currently Operating Cash Flow and Total Shareholder
Return.  You will earn performance shares at the end of each three year period
based on the company’s performance over the three-year measurement period on the
metrics for that award.  Dividends that would have been payable on any earned
shares during a three year period will be paid at the end of the three year
period.

 
 
1

--------------------------------------------------------------------------------

 
You will be eligible for a cash bonus and restricted stock award for 2013 with
awards paid in the first quarter of 2014.  You will be eligible for an award
under the LTIP commencing with the 2013-2015 performance period.  Frontier
reserves the right to implement or discontinue executive compensation plans at
its own discretion.  Eligibility for any given plan does not guarantee award
values since Frontier’s Executive Compensation Program is based on performance
of the company and the executive.  Further, awards are subject to the terms and
conditions of Frontier’s compensation plans.
 
As a sign-on bonus, you will be granted 150,000 restricted shares (subject to
the approval of the Compensation Committee) as part of your new hire
compensation.  These shares will vest in four equal annual installments (25% per
year), commencing one year from your start date.
 
If, within one year following a “Change in Control” (as defined below) of the
Company, you have a “Separation from Service” (as defined below) either because
(a) your employment is terminated by the Company without “Cause” (as defined
below) or (b) you terminate your employment as a result of (i) a material
decrease in your base salary, target bonus or long term incentive compensation
target from those in effect immediately prior to the Change in Control for any
reason other than Cause; (ii) a material relocation of your principal office
location (for this purpose, a relocation more than 50 miles from the Company’s
Stamford, Connecticut headquarters will be automatically deemed material) or
(iii) a material decrease in your responsibilities or authority for any reason
other than Cause (and prior to your terminating your employment you provide the
Company with notice of the decrease or relocation within 90 days of the
occurrence of such condition, the Company does not remedy the condition within
30 days of such notice, and you Separate from Service within two years of the
initial occurrence of one or more such conditions), you shall be entitled to a
lump sum payment equal to two years’ base salary and bonus target (based on the
then current level of salary and bonus target or, if greater, that in effect
immediately prior to the Change in Control), all restrictions on restricted
shares held by you shall immediately lapse and such restricted shares shall
become fully-vested and non-forfeitable and all performance shares granted to
you under the LTIP or other performance incentive plan pursuant to a performance
-based vesting schedule shall immediately be earned by you and non-forfeitable,
with the number of shares earned equal to the target level of shares
granted.  The lump sum payment will be made on the Expiration Date, as defined
below.
 
A “Change in Control” shall be deemed to have occurred:
 
(A)  When any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act (but excluding the Company and any subsidiary and any employee benefit plan
sponsored or maintained by the Company or any subsidiary (including any trustee
of such plan acting as trustee)), directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or
 
(B)  Upon the consummation of any merger or other business combination involving
the Company, a sale of substantially all of the Company's assets, liquidation or
dissolution of the Company or a combination of the foregoing transactions (the
“Transactions”) other than a Transaction immediately following which the
shareholders of the Company immediately prior to the Transaction own, in the
same proportion, at least 51% of the voting power, directly or indirectly, of
(i) the surviving corporation in any such merger or other business combination;
(ii) the purchaser of or successor to the Company’s assets; (iii) both the
surviving corporation and the purchaser in the event of any combination of
Transactions; or (iv) the parent company owning 100% of such surviving
corporation, purchaser or both the surviving corporation and the purchaser, as
the case may be.
 
 
2

--------------------------------------------------------------------------------

 
“Cause” shall mean your (a) willful and continued failure (other than as a
result of physical or mental illness or injury) to perform your material duties
in effect immediately prior to the Change in Control which continues beyond 10
days after a written demand for substantial performance is delivered to you by
the Company, which demand shall identify and describe each failure with
sufficient specificity to allow you to respond, (b) willful or intentional
conduct that causes material and demonstrable injury, monetary or otherwise, to
the Company or (c) conviction of, or a plea of nolo contendere to, a crime
constituting (i) a felony under the laws of the United States or any State
thereof, or (ii) a misdemeanor involving moral turpitude.  For these purposes,
no act or failure to act on your part shall be considered “willful” or
“intentional” unless it is done, or omitted to be done by you in bad faith and
without reasonable belief that your action or inaction was in the best interests
of the Company.  Any act or failure to act based upon authority given pursuant
to a resolution duly adopted by the Board of Directors or based upon the advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by you in good faith and in the best interests of the Company.
 
If it is determined (as hereafter provided) that any payment or distribution by
the Company to or for your benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this letter agreement or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, restricted stock
award, stock appreciation right or similar right, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing (a
“Severance Payment”), would be subject to the excise tax imposed by Section 4999
of the Code (or any successor provision thereto) by reason of being “contingent
on a change in ownership or control” of the Company, within the meaning of
Section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then the
Severance Payment shall be payable either (i) in full or (ii) as to such lesser
amount which would result in no portion of the Severance Payment being subject
to the Excise Tax (“Capped Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax, results in your receipt on an after-tax basis, of the greatest amount of
economic benefits to you, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.
 
Subject to the provisions of immediately preceding paragraph, all determinations
required to be made pursuant to this letter agreement, including whether an
Excise Tax is payable by you and the amount of such Excise Tax, shall be made by
the nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the Change in Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by you).  The
Accounting Firm shall be directed by the Company or you, as applicable, to
submit its preliminary determination and detailed supporting calculations to
both the Company and you within 15 calendar days after the date of your
termination of employment, if applicable, and any other such time or times as
may be requested by the Company or you.  If the Accounting Firm determines that
any Excise Tax is payable by you, the Company shall either (x) make payment of
the Severance Payment, or (y) reduce the Severance Payment by the amount which,
based on the Accounting Firm’s determination and calculations, would provide you
with the Capped Payment (except that any portion of the Severance Payment that
constitutes deferred compensation that is subject to Section 409A shall not be
reduced, and its time and form of payment shall not be altered as a result of
this process), and pay to you such reduced amount, in each case, less any Excise
Taxes, federal, state, and local income and employment withholding taxes and any
other amounts required to be deducted or withheld by the Company under
applicable statute or regulation.  If the Accounting Firm determines that no
Excise Tax is payable by you, it shall, at the same time as it makes such
determination, furnish you with an opinion that you have substantial authority
not to report any Excise Tax on your federal, state, local income or other tax
return.  All fees and expenses of the Accounting Firm and opinion letter shall
be paid by the Company in connection with the calculations required by this
letter.
 
 
3

--------------------------------------------------------------------------------

 
The provisions in this letter regarding lapsing of restrictions on restricted
stock and the earning of performance shares in certain circumstances in the
event of a Change in Control will remain in effect as long as you are a member
of the Senior Leadership Team (“SLT”).  If at any time you are no longer a
member of the SLT, such provisions will not apply.
 
You shall not receive any payments or benefits to which you may be entitled
hereunder unless you agree to execute a release of all then existing claims
against the Company, its subsidiaries, affiliates, shareholders, directors,
officers, employees and agents in relation to claims relating to or arising out
of your employment or the business of the Company; provided, however, that any
such release shall not bar or prevent you from responding to any litigation or
other proceeding initiated by a released party and asserting any claim or
counterclaim you have in such litigation or other proceeding as if no such
release had been given as to such party, nor shall it bar you from claiming
rights that arise under, or that are preserved by, this letter agreement.  To
comply with this paragraph, you must sign and return the release within 45 days
of the termination of your employment, and you must not revoke it during a
seven-day revocation period that begins when the release is signed and returned
to the Company.  Then following the expiration of this revocation period, there
shall occur the “Expiration Date,” which is the 53rd day following the date of
termination of your employment.
 
To the extent that a payment of Section 409A compensation under this letter
agreement is based upon your having a termination of employment, “termination of
employment” shall have the same meaning as “Separation from Service” under
Section 409A(a)(2)(A)(i) of the Code.  In addition, to avoid having such a
separation from service occur after your termination of employment, you shall
not have (after your termination of employment) any duties or responsibilities
that are inconsistent with the termination of employment being treated as such a
separation from service as of the date of such termination.
 
Please be advised that your health and welfare benefits will begin on your 90th
day of employment and as a Frontier employee, you will be eligible to
participate in a full range of benefits.  Please bring all of the original
paperwork with you on your first day of work.
 
This offer and subsequent employment is contingent upon Frontier’s receipt of
acceptable results of a background check and reference checks including,
criminal record check, drug screening, and verification of education, employment
and professional references. Certain positions will also require a motor vehicle
or credit check.  All drug screens must be completed within 48 hours of
receiving this package.  The drug test will be registered by Frontier.
 
Federal law requires that you provide documentation (1-9) confirming your
eligibility to work in the United States.  A list of documents that you may use
to establish your identity and employment eligibility can be found in your New
Hire Kit.  Please bring the appropriate documents with you when you report to
work on your first day.
 
Assuming the contingencies noted above are met and you commence employment with
Frontier, as a condition of accepting this offer of employment with Frontier you
agree that should you leave employment with Frontier at any time in the future
for any reason, you will not solicit, either directly or indirectly, any
Frontier employee for employment with any other employer for a period of one (1)
year after you leave employment with Frontier.
 
This offer is not an express or implied contract, promise or guarantee of
employment, of any particular position, or of any particular term or condition
of employment.  Your employment by Frontier is at will and is subject to the
conditions set forth in Frontier’s Code of Conduct as well as all other Frontier
policies and applicable Federal, State and local laws.
 
 
4

--------------------------------------------------------------------------------

 
On behalf of Frontier, I welcome you to our team!  Please do not hesitate to
contact me with any questions regarding this offer.  To acknowledge your
acceptance of this offer, please sign the bottom of this offer letter and email
a scanned copy back to me directly or fax it to me at 203-614-4661.  Please
return the original signed offer letter with your original new hire paperwork as
soon as convenient.
 
Sincerely,
 
/s/ Cecilia K. McKenney
 
Cecilia K. McKenney
EVP, Human Resources and Sales Operations
Frontier Communications Corporation
 
Acceptance of Offer
 
By signing below, I hereby accept the Frontier’s contingent offer of employment.
I understand that I will not have a contract of employment with Frontier for a
specified period of time.  I further agree to abide by policies and procedures
established by Frontier.
 


 
/s/ John M. Jureller                                       18 December
2012                                
John M.
Jureller                                                                           Date
 
 
 
5